El Juez Asociado Señor, Aldrey,
emitió la opinión del tribunal.
Se trata en este caso de un procedimiento de mjimciion para recobrar la posesión de una porción de terreno descrita en la demanda. Ésta fue jurada y también lo fue la contes-tación, en la que además se alegaron algunas defensas. So-licitó el demandante de la corte que eliminase todas las ale-gaciones de la contestación y de las defensas por contener aquellas negaciones de la demanda que envuelven afirma-ciones de ella y por ser las segundas impertinentes e inma-teriales, solicitando también se dictase sentencia en contra de los demandados. Según certificación librada por el ta-quígrafo de la corte, ésta, el día 22 de diciembre de 1927 señalado para el juicio, emitió una resolución en corte abierta, la que después de exponer varias razones termina así: “La corte declara con lugar la moción y ordena que se dicte sentencia declarando con lugar la demanda, con costas al demandado.” El mismo día los demandados interpusieron apelación contra la sentencia dictada sobre las alegaciones, y el apelado nos pide que desestimemos esa apelación por no constar en estos autos copia de la sentencia apelada. Después de esa moción los apelados nos fian presentado otra certificación del taquígrafo igual a la relacionada ante-riormente, que contiene, además, certificación del secreta-rio de la corte de que esa certificación obra en los autos de este caso.
La resolución comprendida en las dos certificaciones del taquígrafo es la decisión de la moción del demandante para que se eliminen todas las alegaciones de la contestación y para que se dicte sentencia contra los demandados pero no es la sentencia, pues ordena que se dicte sentencia decla-rando con lugar la demanda. Tal sentencia lia debido re-gistrarse y copia de la misma lia debido traerse a esta ape-lación interpuesta contra la sentencia, sin que la resolución *519de la corte ordenando qne se registre sentencia pneda su-plir a la sentencia misma, por lo qne faltando la copia de la sentencia apelada debemos desestimar la apelación.